UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
DISTRICT OF COLUMBIA,                     )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                    Civil Action No. 09-0249 (PLF)
                                          )
CHIKE IJEABUONWU, et al.,                 )
                                          )
            Defendants.                   )
__________________________________________)


                                     ORDER AND JUDGMENT

                For the reasons stated in the Memorandum Opinion issued this same day, it is

hereby

                ORDERED that plaintiff’s motion for summary judgment [5] is GRANTED and

judgment is entered for the plaintiff on all claims; it is

                FURTHER ORDERED that attorneys’ fees in the amount of $1027.50 are

awarded to plaintiff. The defendants are directed to make payment to the District of Columbia

by check delivered to plaintiff’s counsel on or before August 10, 2009; and it is

                FURTHER ORDERED that the Clerk of this Court shall remove this case from

the docket of this Court. This is a final appealable order. See FED . R. APP . P. 4(a).

                SO ORDERED.

                                                        _/s/__________________________
                                                        PAUL L. FRIEDMAN
                                                        United States District Judge
DATE: July 8, 2009